DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on May 23, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5 and 9 have been amended.
Claims 2-3 have been canceled.
Claims 1 and 4-9 are pending and have been examined.
Response to Amendments
Applicant amendments to claims 1, 5 and 9 are acknowledged.  
Response to Arguments
Applicant's arguments have been considered but not found persuasive.  Applicant argues:

A.  None of the references discloses a filter which filters electronic signal at the output of the driving circuit so as to keep the presence signaling circuit deactivated under certain conditions.

Examiner’s Response:  Applicant is arguing features not reflected on the claim.  Kubo in at least figures 2-4, paragraph 0021 and 0050-0052 discloses circuits and oscillators equivalent to the filter as claimed.  Claim language is too broad and reads into the prior art cited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (US 2002/0156949 A1) in view of Haga (US 2016/0283930 A1), further in view of Miyaoka (US 2018/0143931 A1).

Claim 1
Kubo discloses the following limitations:

 A device for detecting presence of an electronic payment terminal on a receiving dock comprising:

a connector to co- operate with a complementary connector of the electronic payment terminal, (see at least paragraph 0035; plug 19).

said connector  of said receiving dock comprising at least one series transmission pin for a transmission of signals from said electronic payment terminal to said receiving dock, (see at least figure 2 -A-D converter which receives a signal from D-(serial transmission pin)).

said  device for detecting presence comprising: (see at least figure 2; detector 11).

at least one presence-signaling circuit having a fist state signaling a presence of said electronic payment terminal on said receiving dock; and (see at least figure 1; Detection circuit 8).

and a second state signaling an absence of said electronic payment terminal on said receiving dock; (see at least figure 1; Detection circuit 8).

and a driving  circuit configured to switch the at least one presence-signaling circuit between the first and second states as a function of a voltage on said series transmission pin (see at least figure 2 and paragraphs 0021-0025).

said driving circuit having an input connected to said series transmission pin, an output connected to an input of the presence-signaling circuit, and controlling a voltage and/or a current at the output of the driving circuit so as to: (see at least figure 2 and paragraphs 0021-0025).

and a filter connected to the output of the driving circuit, which filters an electronic signal at the output of said driving circuit so as to drive said presence-signaling circuit in the first state when the level of the voltage at the input of said driving circuit is greater than said second pre-determined threshold (see at least figures 2-4, paragraphs 0021 and 0050-0052).

Kubo does not explicitly disclose that the detected terminal is a payment terminal, however Haga does (see at least abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply a payment terminal to the invention in Kubo because a payment terminal is just one of a variety of terminals in the art and portable transaction equipment is convenient (Haga paragraph 0007).   A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

The combination Kubo/Haga does not explicitly discloses the following limitation, however Miyaoka does:

drive the at least one presence-signaling circuit in the first state when a level of the voltage at the input of said driving circuit is lower than or equal to a first pre-determined threshold, and drive the presence-signaling circuit in the second state when a level of the voltage at the input of said driving circuit is greater than the first pre-determined threshold and lower than or equal to a second pre-determined threshold; (see at least figure 15 and paragraphs 0243-0246).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings in Miyaoka to the combination Kubo/Haga in order to recognize connection (Miyaoka abstract).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 4
Furthermore Kubo discloses the following limitations:

The device for detecting presence wherein the device further comprises an idle voltage maintaining circuit comprising an input connected to said series transmission pin and delivering a voltage substantially equal to a pre-determined idle value at an output of the idle voltage maintaining circuit (see at least Figure 1, 5, paragraphs 0008-0009 and 0018).

Claim 5
Furthermore Kubo discloses the following limitations:

The device for detecting presence further comprising at least one absence-signaling circuit having a first state signaling absence of said electronic payment terminal on said receiving dock and a second state signaling presence of said electronic payment terminal on said receiving dock, and which has an input connected to the output of the driving circuit, and (see at least paragraphs 0021-0025 and 0073).

 wherein said driving circuit controls the voltage and/or the current at output of the driving circuit so as to: (see at least figure 2).

The combination Kubo/Haga does not explicitly discloses the following limitations however, Miyaoka does:

drive the at least one absence-signaling circuit in the first state when the a level of the voltage at the input of said driving circuit is lower than or equal to said second pre-determined threshold, (see at least figure 15 and paragraphs 0243-0246).

drive said at least one absence-signaling circuit in the second state when a level of the voltage at the input of said driving circuit is smaller than said first pre- determined threshold. (see at least figure 15 and paragraphs 0243-0246).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings in Miyaoka to the combination Kubo/Haga in order to recognize connection (Miyaoka abstract).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 6
Furthermore Haga discloses the following limitations:

The device for detecting presence  wherein said at least one presence-signaling circuit comprises at least one light-emitting diode (see at least abstract and paragraphs 0048).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply a light-emitting diode to the invention in Kubo as an alert (Haga abstract and figure 9).   A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 7
Furthermore Haga discloses the following limitations:

The device characterized in wherein said at least one absence-signaling circuit comprises at least one light-emitting diode (see at least abstract and paragraphs 0048).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply a light-emitting diode to the invention in Kubo as an alert (Haga abstract and figure 9).   A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 8
Furthermore Kubo discloses the following limitations:

wherein the device is implemented in the receiving dock (see at least abstract and figure 2).

As per claim 9, claim 9 recite substantially similar limitations to claim 1 and is therefore rejected using the same art and rationale set forth above.    



CONCLUSION


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	
/ARIEL J YU/Primary Examiner, Art Unit 3687